DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.
The drawings filed 12/30/2021 are accepted.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 requires “a first terminal comprising a first connecting section and a second connecting section disposed along a radial direction of the electrode lead-out hole; a second terminal comprising a third connecting section, a fuse section and a fourth connecting section that are sequentially connected along the radial direction; along an axial direction of the electrode lead-out hole […] the fourth connecting section is configured to connect with the second connecting section.” See instant Fig. 6 below, showing fuse 522 between the top terminal’s 52 third and fourth sections, wherein the fourth connecting section 523 is configured to connect with the second connecting region 512 in the axial direction:

    PNG
    media_image1.png
    537
    347
    media_image1.png
    Greyscale

	The prior art teaches terminals with four definable sections and fuse sections. US 2019/0140252, for example, shows a fairly conventional design in which a fuse 224 is disposed on a topmost section of a terminal. But it does not show the terminal arranged between a contacting “fourth” and “second” connecting section as claim. The fuse instead branches off in a radial direction. Furthermore, for such fuses to work, the bus bar 60 must be disposed out away from the lower portion of the terminal such that definable “first” and “second” terminals do not have overlapping orthographic projections in the axial direction as claimed. See Fig. 5 below.

    PNG
    media_image2.png
    518
    579
    media_image2.png
    Greyscale

See also US 2016/0260956 for a similar fuse design, as well as US 2020/0091492, which teaches a fusible section in between a “third” and “fourth” connecting section of an uppermost terminal but does not teach that the “fourth” connecting section contacts the lower terminal through a “second” connecting section in the axial direction.
	The prior art also teaches two-part terminals stacked in an axial direction with a fuse connecting the “first” and “second” terminals. US 2013/0011703, for example, teaches a fuse 60 in such a relation. See Fig. 2 below.

    PNG
    media_image3.png
    1134
    784
    media_image3.png
    Greyscale

But this configuration, similar to that taught in US 2013/0089760, does not have the claimed radial sequence of a “third connecting section, a fuse section and a fourth connecting section that are sequentially disposed along a radial direction” with the fourth connecting section configured to connect with the second connecting section, as claimed. Instead, the fuse 60 is what connects the first terminal to the second terminal. It furthermore would not have been obvious based on the prior art of record to modify the terminals in the claimed way, as there is no teaching, suggestion, or conventional obviousness rationale to motivate, for example, moving the fuse into the middle of the uppermost terminal between a connecting section that extends downward towards a bottom terminal and a connecting section radially opposite said downward extension that connects to a bus bar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723